Citation Nr: 0638944	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-41 427	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date prior to March 26, 1996 for 
the grant of service connection for schizophrenia.



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from July 1952 until March 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  A rating decision in July 1991 denied service connection 
for schizophrenia; the appellant filed a timely notice of 
disagreement; a statement of the case was issued; and the 
appellant did not perfect the appeal by submitting a 
substantive appeal.  

2.  After the final July 1991 rating decision, there is no 
communication from the appellant prior to March 26, 1996, 
that constitutes a formal or informal claim for service 
connection for schizophrenia.


CONCLUSION OF LAW

The criteria for an effective date prior to March 26, 1996, 
for the award of service connection for schizophrenia have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks an effective date prior to March 26, 1996 
for the award of service connection for schizophrenia.  In 
September 2003, the Board granted the appellant's claim for 
entitlement to service connection for schizophrenia.  The RO 
implemented this grant of benefits in a May 2004 rating 
decision which assigned a 100 percent disability rating with 
an effective date of March 26, 1996.  The RO explained this 
was the date of receipt of the petition to reopen a claim for 
service connection for schizophrenia.  The appellant argues 
that she is entitled to an effective date of the veteran's 
separation from service as the veteran was discharged from 
service with the condition.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later." 38 C.F.R. § 3.400.

If a claimant files an application for service connection 
with VA, and the claim is disallowed, she has the right to 
appeal that disallowance to the Board. See, e.g., 38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  
If the claimant does not initiate an appeal within one year, 
or if the claimant fails to perfect the appeal by filing a 
timely substantive appeal, or if the claimant initiates a 
timely appeal and the appeal is later withdrawn or denied, 
the disallowance becomes final. See 38 C.F.R. §§ 20.204, 
20.302, 20.1100, 20.1103.  Any award based on a subsequently 
filed application for benefits can be made effective no 
earlier than the date of the new application. See 38 U.S.C.A. 
§§ 5110, 5108; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

The first application for a mental disorder was dated in 
November 1958.  The RO denied service connection for a 
nervous condition in a November 1958 rating decision.  The 
appellant requested the RO reconsider the claim and the 
denial was confirmed in June 1961 and August 1961 rating 
decisions.  The appellant filed a timely Notice of 
Disagreement and perfected the appeal.  The Board denied the 
claim in January 1962.  The Board's decision was not 
contended and as such represents a final opinion.  38 C.F.R. 
§§ 20.1100, 20.1104.  

The appellant continued to seek service connection for a 
nervous disorder and the claim was considered a second time 
by the Board in May 1979.  This Board decision was not 
appealed and represents a final decision.  38 C.F.R. 
§§ 20.1100, 20.1104.  In October 1982 the appellant again 
sought to reopen the claim for service connection for a 
nervous condition.  The RO denied the claim and notified the 
appellant of the decision and of her appellate rights by way 
of a letter dated in February 1990.  The appellant applied to 
reopen the claim for service connection for a nervous 
condition in August 1990.  The RO denied the claim in an 
April 1991 rating decision.  The appellant again sought to 
reopen the claim in May 1991.  The RO denied the claim and 
notified the appellant of the decision in a July 1991 letter.  
The appellant submitted a timely Notice of Disagreement and a 
Statement of the Case was issued in February 1992.  However, 
the appellant did not perfect her appeal by filing a 
Substantive Appeal within one year of the July 1991 decision 
or within 60 days of the date of the Statement of the Case.  
Therefore, the July 1991 decision represents a final 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

After that July 1991 decision the record contains no 
correspondence from the appellant indicating a desire to 
reopen the claim for service connection for a nervous 
disorder until March 26, 1996.  

The claim of service connection was granted on the basis that 
the appellant had submitted new and material evidence.  Thus, 
in reaching this conclusion regarding the assignment of an 
appropriate effective date of the granting of the benefit, 
the Board has carefully considered the provisions of 
38 C.F.R. § 3.156(c), which provides for retroactive 
evaluations when the new and material evidence consists of 
either supplemental reports from the service department, 
service records which had been misplaced and recently 
located, or corrections of errors by the service department.  
38 C.F.R. § 3.156(c)(2006).

The foregoing provision does not avail the appellant of an 
earlier effective date for the grant of service connection, 
as the March 1998 Board decision clearly indicated the basis 
for reopening the claim for service connection for a nervous 
disorder was not the receipt of additional service medical 
records (or corrections by the service department), but the 
receipt of private medical records.  

In summary, the appellant has been provided the appropriate 
effective date for the grant of service connection, the date 
the claim was received.  That claim represented the first 
claim for service connection for a psychiatric disorder 
following the final July 1991 rating decision.  It is settled 
law that the effective date for the grant of service 
connection following a final decision is the date of the 
reopened claim. See Sears v. Principi, 16 Vet. App. 244, 248 
(2002) (the Court thus holds that the effective date statute, 
38 U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monthly benefits no earlier than the date that the claim for 
reopening was filed.)  The Court explained that the statutory 
framework did not allow an effective date back to the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim.

The Board has considered the appellant's contention to the 
effect that the veteran had been diagnosed as having 
schizophrenia prior to 1996, and possibly as early as 1958.  
However, as alluded to above, the law presently and at all 
times relevant to this decision is clear as to the finality 
of decisions rendered by agencies of original jurisdiction.  

Therefore, the Board concludes that there is no basis for an 
effective date prior to March 26, 1996.  Since the RO has 
granted benefits as of the date the appellant filed her 
petition to reopen the claim, it has already assigned the 
earliest possible effective date for the grant of such 
benefits.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board has considered whether further development and 
notice under VA's duty to notify or assist should be 
undertaken.  However, it has been specifically held that 
these provisions are not applicable in cases which are 
decided as a matter of law, and not the underlying facts, or 
development of facts.  Manning v. Principi, 16 Vet. App. 534, 
542-43  (2002); See also Smith v. Gober, 14 Vet. App. 227 
(2000) (Veteran's Claims Assistance Act (VCAA) has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  


ORDER

Entitlement to an effective date prior to March 26, 1996 for 
the award of service connection for schizophrenia is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


